Title: To Thomas Jefferson from Mitchell & Buel, 10 June 1802
From: Mitchell & Buel
To: Jefferson, Thomas


            Sir,Poughkeepsie (State N. York) June 10. 1802.
            Among the many tributes of respect which you receive from the citizens of the United States, a country News-paper will, perhaps, be of but little consequence. We have, however, herewith, presented Your Excellency with the first No. of the Political Barometer, the succeeding Numbers of which we shall continue to send on, unless you should signify your wish to have them discontinued.
            There are inauspicious circumstances which at present attend the establishment of a Republican paper in this part of the country. Some previous attempts have failed; but under the influence of the present general administration, we look, not only, for a more firm adherence among those of our own side, but also, for a renovation of principles, in some measure, as it respects the opposition.
            We are, Sir, Your Excellency’s most Obdt. Servts.
            Mitchell & Buel
          